Title: To George Washington from George Croghan, 18 August 1771
From: Croghan, George
To: Washington, George



Dear Sir
Fort pitt [Pa.] Augst 18th 1771

I Should have Wrote you long ago in answer to yrs of 24th Nobr butt the Spring Turnd out Such Wether as prevented My Survair from Runing the out Lines of My Grant, or Capt. Crafferds Reconeterg however this Sumer I have had that Don & the Whole Layd of in Townships.
I Now Inclose you a Draft of one Near the Monohongala Capt. Crafferd has been Cheeffly over the whole & Tells Me he Knows the Land well So that I Shall Say Nothing About the quality Butt Refer you to him, if Like the Tract you Shall have itt att five pounds Sterling ⅌ hundred Subject to the Kings Qutrents only as I promisd you when hear.
My last Leters from England was the 5th of June wh. Leves No Doubt butt the New Charter Government wold be Confirmd, in Some Days after.
By My Leters it apears that Nothing Retarded that Mater but the Diferancess att home between the parlament & City of London, as I hourly Expect Capt. Trent he haveing Determind to Sail in the July packett, on his A Riveal I Shall Know whether I

yett Stand a Shair in the New Colony or Nott, and Shall Write you on that Subject, if I Stand a Shair I will Make you a preposial.
If itt be in My power to Serve Capt. Crafferd in the New Colony you May be ashurd I will and am prety Certian there will be a Number of persons Wanting. I am Sir with Great Respect your Most Humble Servant

Geo: Croghan

